  Case 19-00684       Doc 59    Filed 09/24/19 Entered 09/24/19 13:25:12            Desc Main
                                  Document     Page 1 of 8


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE:                                       )
Emelida Cordova,                             )
                                             )       CASE NO. 19-06255
                                             )
                      Debtor.                )       Chapter 13
                                             )
                                             )

_________________________________       )
                                        )
                                        )
Emelida Cordova, et al.,                 )
                                        )     Adversary No. 19-AP-684
                      Plaintiffs,       )
       v.                               )
                                        )
City of Chicago, Illinois               )
                                        )
                                        )
                      Defendant.        )
                                        )
                                        )
                                        )
                                        )
PLAINTIFFS’ RESPONSE TO MOTION FOR WITHDRAWAL OF THE REFERENCE
                              UNDER 28 USC SECTION 157(d)

                                          Introduction

   Defendant City of Chicago (“City”) moves for mandatory withdrawal of the reference of this

bankruptcy adversary proceeding on the grounds that the Seventh Circuit’s recent interpretation

of 11 USC Section 362(a) in In re Fulton, 926 F.3d 916 (7th Cir. 2019) “applies to deprive,,,the

City…of a protected property interest…without any prior notice or hearing..” in violation of the

Due Process Clause. Motion at 4. The City likewise contends that its claimed common-law

immunity against punitive damages implicates a significant non-bankruptcy federal law issue
                                                 1
  Case 19-00684       Doc 59     Filed 09/24/19 Entered 09/24/19 13:25:12             Desc Main
                                   Document     Page 2 of 8


requiring mandatory withdrawal of the reference.



                                            Argument

   To justify mandatory withdrawal of the reference pursuant to Section 157(d), Defendant City

has the burden of proving that the reference should be withdrawn. In re E&S Facilities, Inc, 181

B.R. 369, 372 (S.D.Ind. 1995), aff’d, 96 F.3d 949 (7th Cir. 1996), In re Coe-Truman

Technologies, Inc., 214 B.R. 183, 185 (N.D. Ill. 1997). The Seventh Circuit has cautioned that

mandatory withdrawal pursuant Section 157(d) should be read narrowly and should be invoked

only where resolution of the claims will require “substantial and material” interpretation of a

non-Title 11 statute, or which involve an analysis of “significant open and unresolved issues”

regarding non-Title 11 law. In re Vicars Ins. Agency, 96 F.3d 949, 954 (7th Cir. 1996). The mere

application of established non-bankruptcy federal law does not justify mandatory withdrawal of

the reference. Id at 954.

   Defendant City’s “Due Process claim” is nothing short of a collateral attack on In re Fulton,

supra. Neither the district court nor the bankruptcy court possesses subject matter jurisdiction to

pass on the propriety or constitutionality of the Seventh Circuit’s interpretation of Section 362 in

the Fulton decision. D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983) Atlantic

Coast Line R. Co. v. Locomotive Engineers, 398 U.S. 281, 296 (1970). If Defendant City

believed that the Fulton decision, as applied to its vehicle impoundment program, operated to

deny it due process of law, Defendant City could and should have sought rehearing by the panel

of the Seventh Circuit which decided Fulton, requested a ruling from the Seventh Circuit en

banc, or petitioned for review by the United States Supreme Court.

  Indeed, only two days before the filing of the instant Motion For Withdrawal, Defendant City
                                                 2
  Case 19-00684        Doc 59     Filed 09/24/19 Entered 09/24/19 13:25:12             Desc Main
                                    Document     Page 3 of 8


did file its Petition For Writ of Certiorari in the Supreme Court seeking review of the Fulton

decision and made the following argument in support of such consideration:

       The rule adopted by the Seventh Circuit makes a
       hash of the Bankruptcy Code’s structural protections
       for secured creditors. Requiring a creditor to turn over
       property immediately after a bankruptcy filing or face
       sanctions deprives that creditor of the opportunity to
       assert defenses to turnover and to secure adequate
       protection for its property rights before relinquishing
       property in its lawful possession.


Petition at 26 (attached).

   The above discussion precisely mirrors Defendant City’s argument in support of mandatory

withdrawal. If Defendant City had truly believed that its due process claim was “substantial and

material” to its operation of its vehicle impoundment program, it would have advanced exactly

that argument in its petition to the Supreme Court. The City has not presented a constitutional

claim to either the Seventh Circuit or Supreme Court but instead has employed its defense only

strategically to support its Motion To Withdraw the Reference. It is well established that a

Motion To Withdraw The Refence is not intended to be “an escape hatch from the bankruptcy to

district court,” In re HA 2003, Inc., No 03 C 9008, 2004 U.S. Dist. LEXIS 4674, at *4-5 (N.D.

Ill. March 22, 2004), and should not be permitted to be used as a form of forum shopping. In re

Conseco Fin. Corp., 324 B.R. 50, 55 (N.D. Ill. 2005). In any event, Defendant City’s Due

Process claim does not raise a substantial or material interpretation of non-bankruptcy law since

it requests relief -ie, the constitutional review of a decision of the Seventh Circuit Court of

Appeals- that the district court does not have jurisdiction to grant. See, Evan H. Caminker, Why

Must Inferior Courts Obey Superior Court Precedents? 46 STAN. L. REV. 817, 820-21 (1994).

     Not does the City’s alleged common-law defense to Plaintiffs’ demand for punitive
                                                  3
  Case 19-00684        Doc 59     Filed 09/24/19 Entered 09/24/19 13:25:12             Desc Main
                                    Document     Page 4 of 8


damages support mandatory withdrawal. More specifically, the Seventh Circuit has already

provided specific guidance to the lower courts concerning the analysis to be used when

considering whether a federal statute has rebutted the common-law preference in favor of

municipal immunity from punitive damages.

   In seeking mandatory withdrawal, Defendant City ignores another well-settled, competing

presumption, to wit: “[T]he general rule [is] that all appropriate relief is available in an action to

vindicate a federal right…” (emphasis added) Franklin v. Gwinnett County Public School, 503

U.S. 60, 68 (1992). Similar to Defendant City’s presumption, Plaintiffs’ right to all appropriate

relief afforded by statute is a “traditional presumption” which is “well settled” under the law.

Franklin, 503 U.S. at 67-68. And, Plaintiffs’ right to all appropriate relief must surely

encompasses punitive damages which are expressly provided for in the automatic stay provision.

“[A]n individual injured by any willful violation of a stay…shall recover actual damages,

including costs and attorney’s fees, and, in appropriate circumstances, may recover punitive

damages. (emphasis added) ”11 USC Section 362(k).

   The Seventh Circuit clearly presumed that victims of the City’s impoundment program would

be entitled to all appropriate relief pursuant to Section 362(k), including the remedy of punitive

damages. At footnote 3 of In re Fulton, the Seventh Circuit wrote:

       Section 362 provides for imposition of punitive damages for willful violations (emphasis
       added) … This demonstrates that failure to comply to comply with the stay order may be
       punished even more severely than failure to comply with a court order and,
       correspondingly, there is no question the stay compels (emphasis in original) the City to
       return the vehicles.

In re Fulton, supra, at foot note 3..

   The presumption of the Seventh Circuit in Fulton that Defendant City could be subject to

punitive damages was not wrong. Ordinarily, a legal presumption-even if statutorily created- is
                                                  4
  Case 19-00684       Doc 59     Filed 09/24/19 Entered 09/24/19 13:25:12             Desc Main
                                   Document     Page 5 of 8


rebuttable. Hamilton v. Lanning, 560 U.S. 505, 507 (2010). Plaintiffs submit that the Fulton

decision and United States ex. rel Chandler v. Cook County, 277 F.3d 969 (7th Cir. 2002)

affirmed, 503 U.S. 119 (2003) dictate that Defendant City’s reliance on the common law

presumption of municipal immunity from punitive damages is rebuttable under established law.

   In United States ex. rel Chandler v. Cook County, 277 F.3d 969 (7th Cir. 2002) affirmed, 503

U.S. 119 (2003), the Seventh Circuit addressed the issue of whether the punitive sanction of

treble damages under the False Claims Act (FCA) may be imposed upon Cook County, a

municipal defendant, despite its claim of immunity. Relying on the “two-part approach”

articulated in City of Newport v. Facts Concert, 453 U.S. 247, 259 (1981), the Seventh Circuit

observed that a claim of municipal immunity from punitive sanctions required a careful inquiry

into “both history and policy” to determine the policy the immunity served and its compatibility

with the purpose of the underlying federal statute. 277 F.3d at 977. The court rejected the notion

that City of Newport created a categorical rule of municipal immunity from punitive damages for

all claims arising under federal statutory law. The Seventh Circuit noted that “not all punitive

damage regimes are identical.” Id at 978.

   In concluding that the presumption of municipal immunity would not protect Cook County

from the punitive damage regime of the FCA, the Seventh Circuit relied on the following factors:

1) while only innocent taxpayers would be punished where punitive damages are imposed on a

municipality under Section 1983 for the wrongful conduct of rogue public officials, the purpose

of the FCA was to obtain recoupment where “the taxpayers themselves have been enriched by

the fraudulent conduct of the municipality”, id; 2) next, the FCA, unlike Section 1983 - a statute

which was silent regarding the proper measure of damages for a statutory violation- provided a

clear and consistent remedy for violation of the statute including the punitive sanction of a treble
                                                 5
    Case 19-00684         Doc 59       Filed 09/24/19 Entered 09/24/19 13:25:12                       Desc Main
                                         Document     Page 6 of 8


damages, id at 978; and, 3) the reluctance expressed by the Supreme Court in City of Newport to

give juries broad discretion to award punitive damages against municipalities, 453 U.S. at 270,

was not relevant to the FCA which afforded judges little discretion in imposing penalties. 277

F.3d at 978.

     Section 362(k)(1) satisfies all the criteria set out by the Seventh Circuit in Cook County.

Specifically, Section 362(k)(1) -like the FCA- expressly provides for punitive damages while

Section 1983 is silent on the topic. Like the FCA, under Section 362(k)(1) there is no prospect

of a “run away jury” imposing punitive damages upon a “deep pocket” municipal defendant

inasmuch as there is no right to a jury trial for a violation of the automatic stay, a public right

created exclusively under the Bankruptcy Code. In re Glenn, 359 B.R. 200 (Bankr. ND Ill

2006); Granfinanciera NA v. Norberg, 492 U.S. 33 (1989). And, finally, inherent in Debtor

City’s dual capacity as legislature and creditor, the direct and intended beneficiaries of

Defendant City’s willful and outrageous violation of the automatic stay was its taxpayers.

Accordingly, the imposition of punitive damages upon Defendant City, even if paid by its

taxpayers, is appropriate because the taxpayers were the direct beneficiaries of Defendant City’s

unlawful conduct. 1 Kemezy v. Peters, 79 F.3d 33, 35 (7th Cir. 1996).


1
  The Seventh Circuit also noted that the presumption for governmental immunity was weakest in the case of a local
municipality. “This presumption is applied to protect the states because of their dignity as sovereigns…Such
constitutional concerns…do not apply to municipalities.” 277 F.3d at 980. In contrast, the Court noted that, by the
time of the enactment of the FCA, where Congress intended to grant damage immunity to “political subdivisions” or
“local government”, it had done so expressly. See, 42 USC Section 1981a(b)(1) and 15 USC Section 34-36. The
absence of similar language in the FCA strongly suggested, the Seventh Circuit wrote, that Congress did not intend
to afford such immunity from punitive damages to municipal defendants such as Cook County. 277 F.3d at 980-81.

Similarly, in 2005, Congress amended Section 362(k)(2) to eliminate claims for punitive damages against creditors
who violate in good faith the automatic stay in regard to unexpired leases. In re Stanwyck, 450 B.R. 181, 193
(Bankr. C.D. Cal 2011). The amendment to Section 362(k)(2) presented an opportune time for Congress to declare
that municipal defendants should likewise be immune from punitive damages. The absence of such language in
Section 362(k)(2), or elsewhere, granting municipal immunity from punitive damages for violations of the automatic
stay clearly supports Plaintiffs’ position that Congress did not intend to grant such immunity to local municipalities.
                                                            6
  Case 19-00684         Doc 59    Filed 09/24/19 Entered 09/24/19 13:25:12             Desc Main
                                    Document     Page 7 of 8


  The bankruptcy court is surely competent to apply the Cook County decision to the City’s

defense to Plaintiffs’ prayer for punitive damages. However, the mere application of established

precedent does not support mandatory withdrawal.

  Finally, the City makes a perfunctory request for permissive withdrawal. This request should

likewise be rejected.

  Several previous rulings in this court establish that a damage suit for violations of the

automatic stay are not susceptible to permissive withdrawal. First, the courts in this district

uniformly hold violations of the automatic stay to be core proceedings. See, eg., Divane v. A &

C Elec. Co., 193 B.R. 856, 862 (N.D. Ill. 1996); Cox v. Zale Del., No 97 C 4464, 1998 U.S. Dist.

LEXIS 10707, at *10-14 (N.D. Ill., July 9, 1998). Second, the Seventh Circuit stated its

preference in Price v. Rochford, 947 F.2d 829, 832 n. 1 (7th Cir. 1991) that core proceedings

seeking damages for stay violations should be heard in the bankruptcy court. “A claim for

damages under section 362(h) should probably have been referred to the bankruptcy court…” Id.

And finally, many courts have recognized that hearing core matters in district court raises a

material risk of inefficient allocation of judicial resources, In re Conseco, supra at 324 B.R. at

54, and would deny the parties the expertise generated by the bankruptcy court in supervising the

prosecution of automatic stay violations, a claim which is unique to the bankruptcy process.

McFarland v. Bass & Assoc, P.C., No 97 C 3944, 1997 U.S. Dist. LEXIS 17869, at *4-5 (N.D.

Ill. November 4, 1997).

   In summary, Defendant City has not carried its burden in favor of permissive withdrawal.

The City’s motion should be denied.




                                                  7
  Case 19-00684          Doc 59    Filed 09/24/19 Entered 09/24/19 13:25:12         Desc Main
                                     Document     Page 8 of 8


                                  Respectfully submitted,

                                  /s/ Ross H Briggs, Attorney for Plaintiffs
                                  1525 E. 53rd St, ste 423
                                   Chicago IL 60615
                                   773-220-7007 r-briggs@sbcglobal.net

                                  CERTIFICATE OF SERVICE:

By my signature below it is certified that on this 24th day of Sept, 2019 this Plaintiffs’ Response

To Defendant’s Motion To Withdraw The reference was served via the court’s electronic

noticing system for Registrants on those designated to receive such service as provided on the

attached Service list.

                                                       /s/ Ross H. Briggs

Registrants (Via CM/ECF)                Service List

Andrea Handel on behalf of Interested Party United States of America
Andrea.handel@usdoj.gov

David Paul Holtkamp on behalf of Defendant City of Chicago, Illinois
David.Holtkamp2@cityofchicago.org




                                                   8
